DETAILED ACTION
Claims 1-20 are pending in the present application. A preliminary amendment was filed 09 March 2021; and claims 1, 2, 7, 8, 13 and 14 were amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021, 10/21/2021, 09/17/2021, 08/25/2021, 08/03/2021, 06/30/2021, and 06/24/2021 (8 IDS’s dated 06/24/2021) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. The examiner notes annotations were made to include page numbers for non-patent document citations 1 and 6-8 for IDS filed 06/24/2021 (17 pages). Also, correction of page numbers and/or inclusion of pages for citations 1, 2, 6, 8-11 for an IDS filed 06/24/2021 so as to not cause a printer rush.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7 and 13 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “generating a streaming scoring value based upon the extracted features via the streaming query framework; and, using the streaming scoring value to generate a risk score for the entity, the risk score representing a relative security risk of the entity.” The limitations of independent claims 7 and 13 parallel independent claim 1; therefore, they are allowed for similar reasons. Claims 2-6, 9-12 and 14-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169